[Cite as State v. Walters, 2012-Ohio-4056.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                     No. 97792



                                     STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.

                               PHILLIP S. WALTERS
                                              DEFENDANT-APPELLANT




                                 JUDGMENT:
                           REVERSED AND REMANDED


                                Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CR-553462

        BEFORE:              Cooney, J., Celebrezze, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: September 6, 2012
[Cite as State v. Walters, 2012-Ohio-4056.]
ATTORNEY FOR APPELLANT

Rick L. Ferrara
2077 East 4th Street
Second Floor
Cleveland, Ohio 44114


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Marcus A. Henry
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
[Cite as State v. Walters, 2012-Ohio-4056.]
COLLEEN CONWAY COONEY, J.:

        {¶1} Defendant-appellant, Phillip S. Walters (“Walters”), appeals the trial court’s

order of restitution.      Finding merit to his appeal, we reverse and remand to vacate the

restitution order.

        {¶2} In November 2011, after a bench trial, Walters was convicted of burglary, a

felony of the third degree.        He was sentenced to 30 days in jail, 180 days of house arrest,

community work service, and restitution in the form of costs associated with counseling for

the victim.

        {¶3} Walters now appeals, arguing in his sole assignment of error that the trial court

erred when it issued a restitution order without competent, credible evidence that the victim

suffered a loss.     The State concedes and seeks a hearing to allow the presentation of such

evidence.

        {¶4} On appeal, we review a lower court’s order of restitution for an abuse of

discretion. State v. Marbury, 104 Ohio App.3d 179, 661 N.E.2d 271 (8th Dist.1995); see also

State v. Berman, 8th Dist. No. 79542, 2002-Ohio-1277.        An abuse of discretion “‘implies that

the court’s attitude is unreasonable, arbitrary or unconscionable.’”    Blakemore v. Blakemore,

5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151,

404 N.E.2d 144 (1980).
        {¶5} However, Walters did not object at his sentencing hearing to the order of

restitution.   Thus, he waived all but plain error.     State v. Jarrett, 8th Dist. No. 90404,

2008-Ohio-4868, ¶ 13, citing Marbury.        Crim.R. 52(B) provides that “plain error or defects

affecting substantial rights may be noticed although they were not brought to the attention of

the court.”    However, in order to prevail under a plain error analysis, the appellant bears the

burden of demonstrating that the outcome of the proceedings clearly would have been

different but for the error.     State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph two of the syllabus.

        {¶6} R.C. 2929.18(A) allows a sentencing court, as part of a sentence, to impose

“restitution by the offender to the victim of the offender’s crime * * * in an amount based on

the victim’s economic loss.”     R.C. 2929.01(M) defines “economic loss” as “any economic

detriment suffered by the victim as a result of the commission of a felony and includes any * *

* medical cost * * * incurred as a result of the commission of the felony.”

        {¶7} Prior to ordering restitution, however, a sentencing court must engage in a “due

process ascertainment that the amount of restitution bears a reasonable relationship to the loss

suffered.”     State v. Borders, 12th Dist. No. CA2004-12-101, 2005-Ohio-4339, quoting

Marbury, 104 Ohio App.3d 181, 661 N.E.2d 271.             “The amount of restitution must be

supported by competent, credible      evidence from which the court can discern the amount of
restitution to a reasonable degree of certainty.”   State v. Gears, 135 Ohio App.3d 297, 300,

733 N.E.2d 683 (6th Dist.1999).

       {¶8} In the instant case, the trial court ordered Walters to pay restitution to the victim

to cover the costs of counseling.     Walters argues, however, and the State agrees, that no

competent or credible evidence was submitted from which the court could discern the specific

amount of restitution to a reasonable degree of certainty.    The victim admitted that she had

not received any counseling at the time of the sentencing hearing, nor was any evidence

presented regarding the duration or anticipated cost of such sessions.

       {¶9} The trial court does not need to conduct a hearing to ascertain the

reasonableness of the restitution if there is enough evidence in the record to substantiate the

relationship of the offender’s criminal conduct with the amount of the victim’s loss.     State v.

Brumback, 109 Ohio App.3d 65, 83, 671 N.E.2d 1064 (9th Dist.1996).         Clearly, in the instant

case, there was no evidence presented regarding any economic loss.

       {¶10} The State concedes that the trial court abused its discretion in ordering

restitution in the form of payment for the victim’s counseling and requests this court remand

to the trial court for a hearing to be held on the issue.      However, the State conceded at

argument that the victim had not received any counseling before sentencing.        Thus, we find

that the trial court erred in ordering restitution to the victim without any competent or credible

evidence that any economic loss had occurred.
      {¶11} Accordingly, Walter’s sole assignment of error is sustained.

      ¶12} Judgment reversed and case remanded to vacate the restitution order.

      It is ordered that appellant recover of said appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


______________________________________________
COLLEEN CONWAY COONEY, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
LARRY A. JONES, SR., J., CONCUR